Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.

Claims
Claims 1, 8, and 15 have been amended. Claims 1-20 are pending and rejected in the application. 

Response to Arguments

Applicant Argues 
Under a Step 2A, Prong 2 analysis, independent claims 1, 8, and 15 are integrated into a practical application of fraud detection through a particular means of training the classifier, and are amended to clarify affirmative use for fraud detection in reciting “the stored classification label estimate used to determine whether the user’s use of a website is fraudulent.” Accordingly, claims 1, 8, and 15 are patent eligible, as are the remaining claims at least by virtue of their dependencies.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “Under a Step 2A, Prong 2 analysis, independent claims 1, 8, and 15 are integrated into a practical application of fraud detection through a particular means of training the classifier, and are amended to clarify affirmative use for fraud detection in reciting “the stored classification label estimate used to determine whether the user’s use of a website is fraudulent.” Accordingly, claims 1, 8, and 15 are patent eligible, as are the remaining claims at least by virtue of their dependencies.” The Examiner respectfully disagrees. Here, “storing the classification label estimate in association with the external data entry in a data store, the stored classification label estimate used to determine whether the user’s use of a website is fraudulent.” encompasses a person mentally storing the classification label estimate in association with the external data entry in a data store, the stored classification label estimate used to determine whether the user’s use of a website is fraudulent. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. Thus, the claims recite an abstract idea. 
Applicant Argues 
Independent claims 1, 8, and 15 recite, “wherein a majority of the values are clustered by being concentrated within a sub-range of a range of the values, the sub-range range being smaller than the range and constituting a percentage of the range, and wherein the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range, the transformed values including a same number of values as a number of the values prior to transformation.” The Office action relies on Raghavrv and Schultz for this subject matter…etc.

Examiner Responds:
Applicant’s arguments, see pages 9-11, filed November 7, 2022, with respect to 35 USC § 103 rejection have been fully considered and are persuasive. The combination of Dirac, Tran, Raghavrv, and Schultz do not appear to explicitly disclose storing the classification label estimate in association with the external data entry in a data store, the stored classification label estimate used to determine whether the user’s use of a website is fraudulent. The 35 USC § 103 rejection has been withdrawn. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 8, and 15 similarly recites a system comprising: a processor configured to execute instructions; a computer-readable medium containing instructions for execution on the processor, the instructions, when executed, causing the processor to perform steps of: accessing an external data entry comprising a set of external values, each external value associated with a corresponding attribute from a set of attributes relating to fraudulent behavior in a web application; accessing a classifier trained using entries of a training database, wherein each entry is associated with a classification label from a set of two or more classification labels; wherein each entry comprises a set of transformed values, each transformed value being associated with a corresponding transformed attribute from a set of transformed attributes; wherein each of the transformed values of a given entry was generated from a transformation and interpolation applied to values associated with an attribute from the set of attributes of that given entry to decluster the values, wherein a majority of the values are clustered by being concentrated within a sub-range of a range of the values, the sub-range range being smaller than the range and constituting a percentage of the range, and wherein the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range, the transformed values including a same number of values as a number of the values prior to transformation; applying the transformation to an external value associated with the attribute in the external data entry to generate a transformed external data entry; applying the classifier to the transformed external data entry to generate a classification label estimate configured to indicate whether a user is engaging in fraudulent behavior; and storing the classification label estimate in association with the external data entry in a data store, the stored classification label estimate used to determine whether the user’s use of a website is fraudulent. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor”, “a computer-readable medium”, and “a non-transitory computer readable storage medium.”  Thus, claims 1, 8, and 15 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “accessing an external data entry comprising a set of external values, each external value associated with a corresponding attribute from a set of attributes relating to fraudulent behavior in a web application” encompasses a person mentally accessing an eternal data entry comprising a set of external values, each external value associated with a corresponding attribute from a set of attributes relating to fraudulent behavior in a web application. Next, “accessing a classifier trained using entries of a training database, wherein each entry is associated with a classification label from a set of two or more classification labels” encompasses a person mentally accessing a classifier trained using entries of a training database, wherein each entry is associated with a classification label from a set of two or more classification labels. In addition, “wherein each entry comprises a set of transformed values, each transformed value being associated with a corresponding transformed attribute from a set of transformed attributes” encompasses a person mentally reviewing that each entry comprises a set of transformed values, each transformed value being associated with a corresponding transformed attribute from a set of transformed attributes. Further, “wherein each of the transformed values of a given entry was generated from a transformation and interpolation applied to values associated with an attribute from the set of attributes of that given entry to decluster the values” encompasses a person mentally transforming and writing on paper each of the transformed values of a given entry was generated from a transformation and interpolation applied to values associated with an attribute from the set of attributes of that given entry to decluster the values. Next, “wherein a majority of the values are clustered by being concentrated within a sub-range of a range of the values, the sub-range range being smaller than the range and constituting a percentage of the range” encompasses a person writing on paper a majority of the values are clustered by being concentrated within a sub-range of a range of the values, the sub-range range being smaller than the range and constituting a percentage of the range. In addition, “wherein the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range, the transformed values including a same number of values as a number of the values prior to transformation” encompasses a person mentally reviewing and writing on paper the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range, the transformed values including a same number of values as a number of the values prior to transformation. Next, “applying the transformation to an external value associated with the attribute in the external data entry to generate a transformed external data entry” encompasses a person writing and applying the transformation to an external value associated with the attribute in the external data entry to generate a transformed external data entry. In addition, “applying the classifier to the transformed external data entry to generate a classification label estimate configured to indicate whether a user is engaging in fraudulent behavior” encompasses a person writing on paper and mentally applying the classifier to the transformed external data entry to generate a classification label estimate configured to indicate whether a user is engaging in fraudulent behavior. Further, “storing the classification label estimate in association with the external data entry in a data store, the stored classification label estimate used to determine whether the user’s use of a website is fraudulent.” encompasses a person mentally storing the classification label estimate in association with the external data entry in a data store, the stored classification label estimate used to determine whether the user’s use of a website is fraudulent. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 similarly recites no additional limitations other than “a processor”, “a computer-readable medium”, and “a non-transitory computer readable storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., accessing an external data entry…etc., access a classifier trained…etc., wherein each entry comprises a set of transformed values…etc., wherein each of the transformed values of a given entry…etc., percentage of the new range…etc., apply the transformation…etc., apply the classifier to the transformed…etc., store the classification label estimate…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 8, and 15 similarly recites “a processor”, “a computer-readable medium”, and “a non-transitory computer readable storage medium” implementing the limitations. The computer is recited at a high-level of generality(i.e., accessing an external data entry…etc., access a classifier trained…etc., wherein each entry comprises a set of transformed values…etc., wherein each of the transformed values of a given entry…etc., percentage of the new range…etc., apply the transformation…etc., apply the classifier to the transformed…etc., store the classification label estimate…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 8, and 15 are not patentable eligible under 35 USC 101. 

The limitation “wherein the transformation is invertible” of dependent claims 2, 9, and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2, 9, and 16 are not patent eligible under 35 USC 101. 

The limitation “wherein units of the transformed values associated with the transformed attribute are different from units of the values associated with the attribute” of dependent claims 3, 10, and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 10, and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein at least one of the entries in the training database includes an interpolated value associated with a transformed attribute, wherein the interpolated value is determined based on an interpolation function associated with the interpolation applied to a subset of transformed values associated with the transformed attribute” of dependent claims 4, 11, and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4, 11, and 18 are not patent eligible under 35 USC 101. 

The limitation “wherein an interpolation function of the interpolation is a median, mode, or weighted average of the subset of transformed values” of dependent claims 5, 12, and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5, 12, and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein a distance metric between the entry comprising the interpolated value and each entry associated with the subset of transformed values is below a predetermined threshold” of dependent claims 6, 13, and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6, 13, and 20 are not patent eligible under 35 USC 101. 

The limitation “wherein the set of external values are numerical or categorical” of dependent claims 7, 14, and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7, 14, and 20 are not patent eligible under 35 USC 101. 

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Nerurkar et al. U.S. Patent Publication (2019/0026489) teaches generating a differentially private random forest classifier trained using a set of restricted data. 
   
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
December 2, 2022